Citation Nr: 0630981	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  94-27 333	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for chronic 
bronchitis with history of asthma, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
October 1971.

In a July 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
denied entitlement to service connection for psychiatric 
disability.  The veteran appealed the rating decision to the 
Board of Veterans' Appeals (Board).  Jurisdiction over the 
case was thereafter transferred in August 1996 to the RO in 
Los Angeles, California.

The veteran testified before a Veterans Law Judge, with 
respect to his psychiatric disorder claim, at a hearing held 
at the RO in September 1998.  The Board remanded the case in 
February 1999 for further development.

The veteran thereafter testified before a second Veterans Law 
Judge, with respect to the psychiatric disorder claim, at a 
hearing held at the RO in May 2002.

In October 2002, the Board denied entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran appealed the October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).

In an October 2003 Order, the Court vacated and remanded the 
Board's October 2002 decision.  The case was subsequently 
returned to the Board.  The Board in turn remanded the case 
to the RO in May 2004 for further development.

In an April 2005 rating decision, and while the case was in 
remand status, the Los Angeles RO granted entitlement to a 30 
percent evaluation for the service-connected chronic 
bronchitis with history of asthma.  The veteran thereafter 
perfected his appeal of the April 2005 rating decision to the 
Board.

The record reflects that, since 2005, the veteran's attorney 
has reported an official mailing address located in Texas.  
In May 2006, the RO denied claims for service connection for 
sleep apnea, and for entitlement to special monthly pension.  
Unfortunately, the copy of the rating decision and notice 
thereof intended for the attorney was sent to the attorney's 
former mailing address in Kansas, and was returned by the 
U.S. Postal Service as undeliverable.  The Board consequently 
refers this matter to the RO for appropriate action, namely 
the issuance to the attorney, at her current mailing address 
of record, of notice of the May 2006 rating decision.

As already noted, the veteran attended two Board hearings in 
connection with the psychiatric disorder claim, each 
conducted by a different Veterans Law Judge.  Because the law 
requires that each member who conducts a hearing on appeal 
participate in the Board's final determination, see 38 
U.S.C.A. 
§ 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2006), this 
appeal is being considered by an expanded panel of the Board. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board initially notes that, while the case was in remand 
status, additional pertinent evidence relating to the 
psychiatric disorder claim was received subsequent to the 
last supplemental statement of the case addressing that 
issue.  The referenced evidence consists of VA treatment 
records covering the period up to May 2006.  The record shows 
that the representative has routinely waived any right to 
initial RO review of any newly submitted evidence.  
 
Pursuant to 38 C.F.R. § 19.31, the RO will furnish the 
veteran and his representative a supplemental statement of 
the case if the RO receives additional pertinent evidence 
after a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31 (2006).

Given that the newly added records were received at the RO 
(and not submitted by the veteran or his attorney) while the 
RO had jurisdiction over the case, and as a review of the 
records shows that they are indeed new and pertinent to his 
psychiatric disorder claim, and as there is no provision 
allowing for an appellant or his or her representative to 
waive the issuance of a supplemental statement of the case 
where one is otherwise required under 38 C.F.R. § 19.31, the 
Board finds that remand of this case for the issuance of a 
supplemental statement of the case is required.  

The record reflects that, in response to the issuance of a 
letter by VA pursuant to 38 U.S.C.A. § 5103(a), the veteran 
authorized VA to obtain records from the Cottage Health 
System, Robert Buckingham, and the Santa Barbara Cottage 
Hospital.  He indicated that records from the last source in 
particular are pertinent to both claims on appeal.  Notably, 
there is no indication that the RO thereafter sought to 
obtain records from any of the above-referenced sources.  The 
Board consequently will also remand the case for the purpose 
of obtaining any available medical records from the above 
sources.

With respect to the veteran's claimed stressor events in 
connection with the psychiatric disorder claim, in May 2005, 
and in response to the RO's request for clarification of what 
stressor experiences he believes resulted in PTSD, the 
veteran for the first time reported an incident in which he 
purportedly witnessed a fellow soldier die after walking into 
the rotor blades of a helicopter.  He indicated that the 
incident occurred in late September 1970 at Fort Rucker, 
Alabama.  There is no indication that the RO attempted to 
verify whether the claimed incident occurred.

He also reported another incident for the first time, 
involving witnessing the aftermath of a fatal automobile 
accident.  He did not, however, provide the specific location 
of the incident (other than noting that it was somewhere in 
the Ozarks), the specific date of the incident (other than 
indicating that it was in November 1970), or the names of 
those involved.  He did provide the name of a companion with 
him at the time, but suggested that they both left the scene 
before making a report to responsible authorities.  
Unfortunately, the little information provided by the veteran 
is insufficient to allow for verification of the claimed 
incident, particularly as the purported incident occurred a 
great distance from his base.  He and his representative are 
reminded that the veteran has a duty to provide information 
sufficient to conduct a search of the corroborative records 
in his PTSD claim.  See 38 C.F.R. § 3.159(c)(2)(i) (2006).

The Board notes in passing that his representative, in May 
2005, provided VA with a document from the Department of the 
Army identifying 38 individuals who were inducted at the same 
time as the veteran.  Although she requested that VA contact 
each individual on the chance that one may be able to verify 
a claimed stressor of the veteran, the Board points out that 
neither she nor the veteran has provided an address for any 
listed individual.  The veteran and his representative are 
invited to have any of those individuals submit a statement 
in support of the veteran's appeal.

With respect to the increased rating claim, the Board notes 
that, effective October 6, 2006, the regulations pertaining 
to evaluating disorders of the respiratory system will be 
amended.  Given that the increased rating claim requires 
further development to obtain certain private medical records 
identified by the veteran, on remand the RO should provide 
him with notice of, and evaluate the increased rating claim 
under, the amended regulations.

The Board lastly notes that the veteran's attorney, when 
corresponding with VA in June 2003 in connection with her 
efforts to have the October 2002 Board decision vacated, 
noted that a November 1991 letter from the State of 
California Health and Welfare Agency, Department of Social 
Services, showed that the veteran applied for Social Security 
Administration (SSA) disability benefits.  She did not allege 
that any SSA records were actually relevant to the claim.  

Interestingly, she has never thereafter requested that VA 
obtain any records from the SSA, or suggested that SSA has 
any records pertinent to the veteran's claims.  The Board 
moreover points out that the veteran is receiving VA pension 
benefits at the maximum allowable rate, based on his report 
that he is not receiving any SSA benefits.

At this point, there is no indication that any records held 
by SSA in connection with the 1991 claim for benefits are 
germane to the instant appeal.  As already indicated, neither 
the veteran nor his representative has requested that VA 
obtain any records from the SSA.  If, however, the veteran or 
his representative believes records from the SSA are 
relevant, they should so inform VA.  They may also obtain any 
such records on their own, and submit the records to VA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records for the veteran 
from the Cottage Health System, from 
Robert Buckingham, and from the Santa 
Barbara Cottage Hospital.  If the RO is 
unsuccessful in obtaining any medical 
records from the above sources, it should 
inform the veteran and his representative 
of this, and ask them to provide a copy 
of the outstanding medical records.
 
2.  The RO should contact the veteran, 
through his representative, and invite 
him to submit statements from those 
individuals reported by the Department of 
the Army as having been inducted on the 
same day as the veteran.

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
the two alleged service stressors he 
reported in May 2005 (that is, witnessing 
the death of a fellow soldier who walked 
into the rotor blades of a helicopter, 
and witnessing the aftermath of an 
automobile accident), such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  

With this information, the RO should 
review the file and prepare a summary of 
the rotor blade death referenced above.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and other service personnel records 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
The JSRRC should be provided with a copy 
of any information obtained above, and 
should be asked to provide any additional 
information that might corroborate the 
veteran's alleged stressor.

4.  Thereafter, the RO should schedule 
the veteran for a VA respiratory 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected chronic bronchitis with 
history of asthma.  All indicated 
studies, including pulmonary function 
tests, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for respiratory disorders the 
physician is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the chronic 
bronchitis with history of asthma.  The 
rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order (including attempts to verify the 
automobile accident stressor, if 
sufficient information is given by the 
veteran), has been conducted and 
completed in full.  The RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

6.  The RO must then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case 
which addresses all evidence added to the 
record since the last supplemental 
statement of the case issued as to the 
psychiatric disorder claim, and which 
includes citation to the amended criteria 
for evaluating disorders of the 
respiratory system that become effective 
October 6, 2006.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






			
	JOHN E. ORMOND, JR.	D. C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


